Citation Nr: 0327888	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  99-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia.

2.  Entitlement to a compensable evaluation for the residuals 
of a right first metatarsal fracture.

3.  Entitlement to a compensable evaluation for the residuals 
of a right distal fibula fracture. 

4.  Entitlement to a compensable evaluation for a history of 
a left ankle trauma.

5.  The proper evaluation for lumbar arthritis since March 
30, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

On February 21, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain all medical records from the 
VA Medical Center in Fayetteville, North 
Carolina, which reveal any treatment for 
fibromyalgia, lumbar arthritis, residuals 
of left ankle trauma, and right first 
metatarsal and right distal fibula 
fracture residuals.  Records from 
Fayetteville should cover the period from 
1993 to 1998.

2.  After completion of the development 
noted in paragraph 1, please make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations to determine the nature and 
extent of disability from his lumbar 
arthritis and fibromyalgia.  The 
orthopedist should further examine and 
report the nature and extent of any 
disability from residuals of left ankle 
trauma, and right first metatarsal and 
right distal fibula fracture residuals.  
Send the claims folder to the examiners 
for review. 
The examiners must attempt to 
differentiate symptoms associated with 
fibromyalgia from all other conditions.  
If symptoms cannot be differentiated 
without resort to mere conjecture, this 
should be reported.  The examiners should 
provide as specific an opinion as 
possible regarding pain and any 
limitation of function of the left ankle, 
right first metatarsal, right distal 
fibula and low back.  The examiners 
should opine whether pain is attributable 
to generalized pain associated with 
fibromyalgia, or whether the pain 
represents a specific finding associated 
with the service-connected left ankle, 
right first metatarsal, right distal 
fibula and low back disabilities.  
The examiners should report of range of 
motion measurements, in degrees, for the 
low back, right first metatarsal and 
right distal fibula, as well as any 
objective evidence of any limitation of 
motion presented in any joint affected by 
fibromyalgia.  The findings must address 
all functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45 (2001), including 
pain on use, incoordination, weakness, 
fatigability, abnormal movements, etc.  
Any functional impairment identified 
should be expressed in terms of any 
additional range-of-motion loss beyond 
that clinically demonstrated.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  The 
examination report should be typed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



